COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  TEXAS DEPARTMENT OF STATE                                       No. 08-19-00273-CV
  HEALTH SERVICES,                               §
                                                                    Appeal from the
                                 Appellant,      §
                                                              168th Judicial District Court
  v.                                             §
                                                                    of El Paso, Texas
  GUSTAVO RESENDIZ,                              §
                                                                   (TC #320710168)
                                 Appellee.       §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment denying Appellant’s plea to the jurisdiction on Appellee’s claims of national

origin, disability, and gender discrimination, as well as retaliation and quid pro quo sexual

harassment claims. The part of the judgment denying Appellant’s plea to the jurisdiction on

Appellee’s claim of sexual harassment based on hostile work environment is affirmed. We

therefore reverse the trial court’s judgment in part and affirm in part, and we remand this matter

to the trial court for further proceedings based solely on Appellee’s claim of hostile work

environment. We further order that Appellant recover from Appellee all costs of this appeal, for

which let execution issue. This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2